NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 16 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CHARLES IZAC,                                   No.    15-35938

                Petitioner-Appellant,           D.C. No. 3:14-cv-01713-JE

 v.
                                                MEMORANDUM*
MARION FEATHERS, Warden,

                Respondent-Appellee.

                   Appeal from the United States District Court
                            for the District of Oregon
                   Michael W. Mosman, Chief Judge, Presiding

                            Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Federal prisoner Charles Izac appeals pro se from the district court’s

judgment dismissing his 28 U.S.C. § 2241 habeas petition. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo the dismissal of a section 2241

petition, see Marrero v. Ives, 682 F.3d 1190, 1192 (9th Cir. 2012), and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Izac was convicted in the Northern District of West Virginia of being a felon

in possession of a firearm, in violation of 18 U.S.C. § 922(g), and received an

enhanced sentence under the Armed Career Criminal Act (“ACCA”) because he

had suffered three prior convictions for first degree burglary from the State of

Virginia. Izac filed a section 2241 habeas petition in the district of his confinement

– the District of Oregon – challenging the legality of his sentence.

      During the pendency of this appeal, the Fourth Circuit granted Izac

authorization to file a second or successive section 2255 motion challenging his

sentence. Izac currently has a section 2255 motion pending in Northern District of

West Virginia case number 3:02-cr-00058-JPB-JES. In light of the pendency of

this motion, Izac cannot show that section 2255 is “inadequate or ineffective to test

the legality of his detention.” Marrero, 682 F.3d at 1192 (internal quotations

omitted). The district court therefore properly dismissed Izac’s section 2241

petition for failing to meet the requirements of section 2255(h)’s escape hatch. See

id.

      All pending motions are denied.

      AFFIRMED.




                                          2                                     15-35938